FOR PUBLICATION                            FILED
                   UNITED STATES COURT OF APPEALS                         JAN 30 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                          FOR THE NINTH CIRCUIT

EZZARD CHARLES ELLIS,                           No.    16-56188

                Petitioner-Appellant,           D.C. No.
                                                5:05-cv-00520-SJO-JEM
 v.                                             Central District of California,
                                                Riverside
C. M. HARRISON, Warden,
                                                ORDER
                Respondent-Appellee.

THOMAS, Chief Judge:

      Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel disposition in this case shall not be

cited as precedent by or to any court of the Ninth Circuit.